TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00138-CV


Carl Dixon d/b/a Dixon Contracting, Appellant

v.


Doug Groves and Patty Groves, Appellees





FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY

NO. 06-0046-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion to vacate the trial court's judgment and dismiss
the case with prejudice to refiling, as agreed to in their Rule 11 settlement agreement.  This court
has the authority to render judgment effectuating the parties' agreement.  See Tex. R. App. P.
42.1(a)(2)(A).  Accordingly, we vacate the trial court's judgment and dismiss the case with prejudice
to refile.  See Tex. R. App. P. 43.2(e) (may vacate and dismiss case).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Vacated and Cause Dismissed on Joint Motion

Filed:   April 18, 2007